DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/22 has been entered.
 Response to Amendment
	The Amendment filed 01/13/22 has been entered. Claims 1 and 7 were amended. Claims 1-16 and 18-19 are addressed in the following office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
configured to have flat surfaces to align the distal tip of the inner member with the distal open window of the outer member". It is unclear if the flat surfaces are part of the claimed invention. For examination purposes, “the flat surfaces” are interpreted as being part of the claimed invention, and the limitation will be read as “wherein a distal section of the outer wall of the inner member and a distal section of the inner wall of the outer member both comprise flat surfaces configured to align the distal tip of the inner member with the distal open window of the outer member. Claims 14-19 are rejected for the same reasons as claim 13 by virtue of dependency on claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petillo (US 4,940,468).
Regarding claim 1, an invention relating to surgical cutters, Petillo discloses a medical device (Fig. 1) comprising: an outer tubular member (100, 110, 130), having a distal end, an open window (140) disposed at the distal end and extending through an outer wall of the outer tubular member (Col. 6, lines 62-65), and a dimple (165); and an inner tubular member (200, 250) having a distal tip (270) and an axial groove (160) [Note, the groove extend axially along element 150], the inner tubular member configured to be received within the outer tubular member (Col. 8, line 44 & Col. 10, lines 22-23); wherein the axial groove and the dimple are configured to align the distal tip of the inner tubular 
Regarding claim 2, Petillo discloses a medical device as in claim 1. Petillo further discloses wherein the distal tip of the inner tubular member comprises an asymmetric distal tip [i.e. asymmetrical along an axis (A, see annotated figure below; Col. 16, lines 21-22)].

    PNG
    media_image1.png
    221
    423
    media_image1.png
    Greyscale

Regarding claim 3, Petillo discloses a medical device as in claim 1. Petillo discloses wherein the dimple of the outer tubular member comprise an axial dimple [i.e. the dimple extends axially along length of bolt (165; Col. 7, lines 16-21)].
Regarding claim 4, Petillo discloses a medical device as in claim 1. Petillo further discloses wherein the inner tubular member is configured to reciprocate relative the outer tubular member (Col. 9, lines 34-51 & Col. 10, line 12-20, 46-56).
Regarding claim 5, Petillo discloses a medical device as in claim 1. Petillo further discloses wherein the medical device is configured to cut tissue when the inner tubular member reciprocates (Col. 10, lines 46-57).
Regarding claim 6, Petillo discloses a medical device as in claim 1. Petillo discloses (Fig. 1) further comprising a collar (150, 155) connected to the inner tubular member (Col. 8, lines 52-55), wherein the collar comprises the axial grooves (Col. 7, lines 10-13).


    PNG
    media_image2.png
    215
    849
    media_image2.png
    Greyscale

Regarding claim 8, Petillo discloses a medical device as in claim 7. Petillo further discloses wherein the groove extends along a direction of the longitudinal axis (B, see annotated figure above).
Regarding claim 9, Petillo discloses a medical device as in claim 7. Petillo further discloses wherein the distal tip of the inner tubular member comprises an asymmetric distal tip [i.e. asymmetrical along an axis (A, see annotated figure above; Col. 16, lines 21-22)].

Regarding claim 11, Petillo discloses a medical device as in claim 7. Petillo discloses (Fig. 5) further comprising a collar (760) connected to the inner tubular member, wherein the pin is at the collar (Col. 13, lines 31-48).
Regarding claim 12, Petillo discloses a medical device as in claim 7. Petillo discloses wherein the groove is at a wall section of the outer tubular member (Col. 13, lines 66-68).
Regarding claim 13, Petillo discloses a medical device (Figs. 1 & 4; Col. 11, lines 1-5) comprising: an outer member (100, 110, 130) having an outer wall, an inner wall [i.e. lumen wall of needle 130 (Col. 6, lines 65-68), passageway wall of element 110 (Col. 6, lines 18-24), and lumen of hollow tube of element 100 (Col. 6, line 9)], and a distal open window (140) extending through the outer and inner walls of the outer member (Col. 6, lines 62-65); and an inner member (200, 250) having a distal tip (270), an outer wall and an inner wall [i.e. luminal wall of tube 250 and luminal wall of tube 200], the inner member configured to be received within the outer member (Col. 8, line 44 & Col. 10, lines 22-23); wherein a distal section (C, see annotated figure below) of the outer wall of the inner member and a distal section (D, see annotated figure below) of the inner wall of the outer member are both configured to have flat surfaces to align the distal tip of the inner member with the distal open window of the outer member, and wherein the distal open window of the outer member and the distal tip of the inner member are configured to cut tissue; and wherein the flat surfaces are configured to prevent rotation between the inner member and the outer member (Col. 11, lines 52-65).

    PNG
    media_image3.png
    200
    692
    media_image3.png
    Greyscale

Regarding claim 14, Petillo discloses a medical device as in claim 13. Petillo further discloses wherein the distal tip of the inner member comprises an asymmetric distal tip [i.e. asymmetrical along an axis (A, see annotated figure above; Col. 16, lines 21-22)].
Regarding claim 15, Petillo discloses a medical device as in claim 13. Petillo further discloses wherein the inner member is configured to reciprocate relative the outer member (Abstract).
Regarding claim 16, Petillo discloses a medical device as in claim 13. Petillo further discloses wherein the medical device is configured to cut tissue when the inner member reciprocates (Abstract).
Regarding claim 18, Petillo discloses a medical device as in claim 13. Petillo further discloses wherein the flat surface of the outer member is at an inner wall section of the outer member (Col. 11, lines 57-65).
Regarding claim 19, Petillo discloses a medical device as in claim 13. Petillo further discloses wherein the flat surface of the inner member is at an outer wall section of the inner member (Col. 11, lines 57-65).
Allowable Subject Matter
The indicated allowability of claims 13-16 and 18-19 is withdrawn in view of the newly discovered reference to Petillo.  Rejections based on the newly cited reference(s) follow.
Response to Arguments
Applicant’s arguments, filed 01/13/22, with respect to the rejection of claims 1-16 and 18-19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Petillo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/              Primary Examiner, Art Unit 3771